United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                       June 9, 2021



By the Court:

No. 20-2105

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Central District of Illinois.

       v.                                          No. 3:18-cr-30038-RM-TSH-1

JANHOI COLE,                                       Richard Mills,
    Defendant-Appellant.                           Judge.

                                        ORDER

       The court has voted sua sponte to rehear this appeal en banc. Accordingly, the
panel opinion of April 16, 2021 is vacated, and the court will set an argument date by
separate order.
        The parties shall each file a supplemental brief of up to 8,000 words no later than
July 15, 2021 on the questions whether and when travel-plan questions fall within the
“mission” of a traffic stop under Rodriguez v. United States, 575 U.S. 348 (2015). The
parties’ briefs should also address how the court’s recent decision in United States v.
Lewis, 920 F.3d 483 (7th Cir. 2019), affects those questions, and whether and when an
officer may ask travel-plan questions if such questions are not part of the “mission” of a
stop.